REQUESTED BY: Dear Senator Pirsch:
You have asked whether the Board of Examiners of Psychologists would still be subject to review in 1981 and termination in 1982 under sections 81-192 to 81-1,105, R.S.Supp., 1978, if LB 958 were enacted. We have concluded that it would.
Section 81-197(3), R.S.Supp., 1978, provides that the State Board of Examiners of Psychologists, created by section71-3803, shall terminate on July 1, 1982. Section81-1,101, R.S.Supp., 1978, provides that the Performance Review and Audit Committee shall cause a performance review to be conducted for each board scheduled for termination under sections 81-192 to 81-1,105. Such review is to be completed by October 1 in the year prior to the termination date established. Section 81-1,100, R.S.Supp., 1978, provides that any board scheduled for termination under sections 81-192 to81-1,105 may be continued by reenacting the original enabling legislation or may be reestablished by enacting new legislation. Any newly created or continued or reestablished regulatory board shall have a life not to exceed six years and shall be subject to the provisions of sections 81-192 to81-1,105.
LB 958 is new legislation which would reestablish the Board of Examiners of Psychologists under the Bureau of Examining Boards of the Department of Health. LB 958 would not repeal section 81-197(3) or section 81-1,101. Under LB 958 the Board of Examiners of Psychologists would still be created by section 71-3803.
We have concluded that if LB 958 were enacted the Board of Examiners of Psychologists would be subject to review under section 81-1,101 and subject to termination under section81-197(3) at the same time as it would have been if LB 958 had not been enacted.
This is consistent with the purpose of sections 81-192 to81-1,105 to establish a continuing appraisal process and with section 81-1,100 which gives any reestablished regulatory board a life not to exceed six years.